DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Chen et al. (US 2015/0299378 A1, cited in IDS) in view of Grun et al. (US 2015/0307702 A1, cited in IDS) renders obvious the limitations of claim 1, except said Mannich base is contained in the curing agent component in a proportion of from 10 to 70 wt.%, based on the organic proportion of the curing agent component, said at least one polyphenol corresponds to the claimed formula, and said at least one amine is contained in the curing agent component in a proportion of from 60 to 80 wt. % based on the organic proportion of the curing agent component. Although Chen teaches that the concentration of the phenalkamine compound may range generally from about 10 wt % to about 99 wt %, based on the weight of the curable agent composition [0032], although Chen teaches that the styrenated phenol novolac is manufactured from phenol novolac by acid-catalyzed alkylation with styrene or alpha-methylstyrene, wherein the t-butyl groups can be introduced by including isobutylene as a reactant [0034], and although Chen teaches that the concentration of the polyamine compound may range generally from 0 wt % to about 50 wt %, based on the weight of curable composition [0040], Chen’s teaching reads on said at least one amine is contained in the curing agent component in a proportion of from 0 to about 50 wt. % based on the organic proportion of the curing agent component, which is below the claimed proportion of said at least one amine. Chen, Grun, and the prior art of record do not teach or suggest simultaneously selecting the concentration of Chen’s phenalkamine compound to be from 10 to 70 wt %, based on the weight of the curable agent composition, using Chen’s styrenated phenol novolac that is phenol novolac having at last one alpha-methylbenzyl or alpha,alpha-dimethylbenzyl substituent that carries one or more t-butyl groups, such that Chen’s phenol novolac has from 2 to 22 repeating units, using Chen’s at least one polyamine compound that is an aliphatic polyamine, an alicyclic polyamine, an aromatic polyamine, a heterocyclic polyamine, or a mixture thereof to modify Chen’s curing agent composition, and selecting a proportion of Chen’s at least one polyamine compound to be within from 60 to 80 wt %, based on weight of Chen’s curing agent composition. Also, the prior art of record do not teach or suggest any advantages to simultaneously making these selections and selecting a proportion of Chen’s at least one polyamine compound that is above the proportion taught by Chen. Therefore, the claimed limitation in claim 1 would have been nonobvious before the effective filing date of the claimed invention.
Since claim 13 recites a multicomponent epoxide resin composition comprises at least one curing agent component (B) according to claim 1, and since claim 1 is allowed, claim 13 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767